Title: To George Washington from James McHenry, 2 November 1796
From: McHenry, James
To: Washington, George


                        
                            Sir 
                            War office 2 Novr 1796
                        
                        In compliance with the Presidents command the Secretary of War lays before the
                            President the points that have been submitted for consideration, in the Secretarys letters,
                            bearing date the 8th & 10th of Octtober ulto.
                        Will the President think proper, that detachments be made from West Point to
                            complete the garrisons at Governors Island, Mud Island, Baltimore, Norfolk and Charlestown,
                            to one company each?
                        Will it be proper to employ one or two qualified persons, to teach the officers
                            of the corps of artillerists & Engineers, mathematics, the elements of geometry, the
                            fundamental principles of statical mechanics & designing?
                        Will it be expedient to have the main body of the corps of Artillerists
                            & Engineers, and each detachment, inspected from time to time, by a well informed
                            officer, who should be specially charged to give information of the state of the works and
                            buildings where posted, and the discipline of the men and improvement of the officers.
                        Will it be proper that the Secretary of war should digest, at his convenience,
                            and report to the President, a system of rules & regulations for perfectioning the
                            discipline & instruction of the corps?
                        Will the President give the Secretary any orders relative to the sentence of
                            the Court Martial on a soldier for desertion, noticed in his letter of the 10th ulto.
                        
                        
                            James McHenry.
                            
                        
                    